Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0198983 to Patel in view of U.S. Pub. No. 2014/0127460 to Xu et al. [0022]
Claim 1, Patel discloses a three-dimensional net-like structure that is made from a thermoplastic resin comprising a mixture of a first copolymer and a second  copolymer, the three-dimensional net-like structure has a spring structure formed by bonding continuous filaments partly at random in loops [Abstract][0045][]0128], but is silent to the first and second copolymers including polypropylene and a flexural modulus that is different from each other. Xu discloses a web of fibers that include polypropylene and blending resins of different properties [0020]-[0023].  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ polypropylene in the first and second copolymers with resins of different properties as stated above yielding predictable results that provide affect the flexural modulus to the needs of the user.  
Claim 3, Patel discloses the three-dimensional net-like structure, but is silent to 10 to 40 % by weight of the first polypropylene copolymer and 60 to 90 % by weight of the second polypropylene copolymer.  Selecting a range of weights is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to select the ranges above yielding predictable results that provide an equivalent and alternative range of weights for the structure of Patel.  
Claims 4-5, Patel discloses the three-dimensional net-like structure wherein the polypropylene copolymer is a propylene-(a-olefin) [Abstract], but is silent to the a-olefin content of 3 to 30 % by weight, 10 to 49 % by weight.  Selecting a range of weights is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to select the ranges above yielding predictable results that provide an equivalent and alternative range of weights for the structure of Patel.  
Claim 6, Patel, as modified, discloses the three-dimensional net-like structure wherein the polypropylene copolymer disclosed by Xu is capable of having an MFR of 5 to 35 g/10min or 4 to 80 g/10min [0024].
Claim 9, Patel discloses the three-dimensional net-like structure according wherein the three-dimensional net-like structure is used for cushions and vehicle seats [Abstract]. 





Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0198983 to Patel in view of U.S. Pub. No. 2014/0127460 to Xu et al., and further in view of U.S. Pub. No. 2017/0121876 to Minami et al. 
Claim 2, Patel, as modified, discloses the three-dimensional net-like structure, but is silent to the flexural modulus of the first polypropylene copolymer is 100 to 1600 MPa and the flexural modulus of the second polypropylene copolymer is 5 to 100 MPa.  Minami discloses the flexure of modulus of propylene based polymer is within the range as stated above [0023].  Selecting a range of values is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to select the ranges above yielding predictable results that provide an equivalent and alternative flexure of modulus for the structure of Patel.  
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673